Title: From George Washington to Brigadier General James Clinton, 16 November 1778
From: Washington, George
To: Clinton, James


  
    Sir,
    Head Quarters [Fredericksburg, N.Y.] Novr 16th 1778
  
I request that you will, as soon as possible after receipt of this, proceed with the remainder of your Brigade to Albany. You will carry all your baggage and Artillery. If Colo. Hay the Qr Mr can furnish Vessels for transporting the Troops, without breaking in upon those that will be necessary for crossing such part of our Army as will soon go to Jersey—and the Convention Troops now on their way to Virginia, it will be much better for you than to proceed by land. You will consult him upon the occasion. The inclosed copy of a letter to Genl Hand will point out the cause of your movement—and you will consider it as instructions for your conduct, as you will have the command. In writing to him, it was only intended that matters should be getting in train. I am Sir Yr Mo. Obet Servt
  
    Go: Washington
  
  
P.s. I wrote you on Saturday respecting a flag Vessel that might come up to Kings ferry. If She should not come before you march, you will advise Colo. Malcom of the matter & request him to persue the same conduct with respect to the Cloathing &ca she may bring as was prescribed to you.
  
